Citation Nr: 1435588	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to
 include posttraumatic stress disorder (PTSD), depression, bipolar disorder, and
 anxiety.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1977 to June 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

These matters were previously before the Board in January 2014 and were remanded for further development.  The case has now been returned to the Board for further appellate review.

The Veteran testified at an April 2012 video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board has reviewed the Veteran's Veterans Benefits Management System (VBMS) electronic file as well as the files maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Although the Board sincerely regrets the additional delay, further remand is necessary before the claim on appeal can be properly adjudicated.

In the March 2014 VA PTSD examination report, the Veteran indicated that he is currently receiving Social Security Administration (SSA) disability benefits.  SSA records are potentially pertinent to the Veteran's claim because the disabilities that gave rise to SSA disability are not indicated; therefore, the significance of the SSA records cannot be determined.  SSA records are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Accordingly, upon remand, the RO should attempt to obtain a copy of any decision granting or denying SSA disability benefits along with all supporting medical documentation.

Also, the Board's January 2014 remand directed that the RO provide the Veteran with sufficient notice regarding the inability to secure September 11, 1978, Camp Lejeune orthopedic appointment records.  The claims file indicates that in March 2014, the AMC sent a letter to the Veteran which stated that they would "once again try to obtain any medical records from 1978 at the Marine Base in North Carolina.  Our previous attempt came back with a negative reply.  We do not expect to be able to obtain these records, however, we have time during the development of your appeal to make one more attempt on your behalf."  A July 2014 report of general information indicates that the Veteran was contacted via telephone and was told a "letter sent to the Veteran with notice of VA examination request, requirements of attendance and notice regarding unavailable records from Camp Lejeune for treatment reported as rendered by orthopedics on September 11, 1978.  No response received with alternate records."  The claims file does not contain any documentation of an inability to obtain these records following the March 2014 request, nor does it indicate that the Veteran was given proper notice regarding an inability to secure these records, as required pursuant to 38 C.F.R. § 3.159(e).  On remand, the AOJ should inform the Veteran in accordance with 38 C.F.R. § 3.159(e), of the unavailability of these records, and provide him the opportunity to provide a copy of the identified records to the VA.

The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the January 2014 Board remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.

Accordingly, the case is REMANDED for the following action:

 1.  Send the Veteran a complete letter providing him with the notice required under 38 C.F.R. § 3.159(e) regarding VA's efforts to secure September 11, 1978 Camp Lejeune orthopedic appointment records that were found to be unavailable.  Notify the Veteran that (a) September 11, 1978 Camp Lejeune orthopedic appointment records could not be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.  If such records do not exist or are otherwise not available, such must be certified in writing.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



